COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Chafin and Senior Judge Annunziata
UNPUBLISHED



              CLUB DEMONSTRATION SERVICES AND
               GALLAGHER BASSETT SERVICES, INC.
                                                                              MEMORANDUM OPINION*
              v.     Record No. 2078-13-4                                         PER CURIAM
                                                                                  MARCH 4, 2014
              KELLY WILLIAMS


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Jessica A. Gorman; Kalbaugh, Pfund & Messersmith, on briefs), for
                               appellants.

                               (Andrew S. Kasmer, on brief), for appellee.


                     Appellants appeal a decision of the Workers’ Compensation Commission finding that

              Kelly Williams’ injury arose out of her employment. We have reviewed the record and the

              commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

              reasons stated by the commission in its final opinion. See Williams v. Club Demonstration

              Servs., VWC File No. JCN VA00000700795 (Oct. 10, 2013). We dispense with oral argument

              and summarily affirm because the facts and legal contentions are adequately presented in the

              materials before the Court and argument would not aid the decisional process. See Code

              § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.